
	

114 HR 4424 IH: Rural Guard Act of 2016
U.S. House of Representatives
2016-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4424
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2016
			Mr. Young of Alaska (for himself, Mr. Takai, Mr. Walz, Mr. Zinke, Mr. Palazzo, Mr. Nugent, Mr. Ted Lieu of California, Ms. Gabbard, Mr. Ashford, and Mr. Rooney of Florida) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 37, United States Code, to increase the maximum reimbursement amount authorized for
			 travel expenses incurred by certain members of the Selected Reserve of the
			 Ready Reserve to attend inactive duty training outside of normal commuting
			 distances.
	
	
 1.Short titleThis Act may be cited as the Rural Guard Act of 2016. 2.Maximum reimbursement amount for Reservists’ travel expenses to attend inactive duty training outside of normal commuting distancesSection 478a(c) of title 37, United States Code, is amended—
 (1)by striking The amount and inserting the following:  (1)In generalExcept as provided in paragraph (2), the amount; and
 (2)by adding at the end the following new paragraph:  (2)Higher reimbursement amount authorizedThe Secretary concerned may authorize, on a case-by-case basis, a higher reimbursement amount for a member under subsection (a) when the member—
 (A)resides— (i)in the same State as the inactive duty training location; and
 (ii)outside of an urbanized area with a population of 50,000 or more, as determined by the Bureau of the Census; and
 (B)is required to commute to the inactive duty training location— (i)using an aircraft or boat on account of limited or nonexistent vehicular routes to the training location or other geographical challenges; or
 (ii)from a permanent residence located more than 75 miles from the training location. .  